          Case 3:20-cv-00365-VLB Document 28 Filed 08/07/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 JEFFREY RICHLOFF.,                      :
                                         :
         Plaintiff,                      :         No. 3:20-CV-365 (VLB)
                                         :
         v.                              :
                                         :         August 7, 2020
 MANCHESTER POLICE                       :
 DEPARTMENT ET AL.,                      :
     Defendant.                          :


       RULING AND ORDER ON MOTION TO REMAND and MOTION TO DISMISS
                                 [ECF NOS. 14, 18]
        This case began when Plaintiff Jeffrey Richloff, proceeding pro se, filed a

state court complaint against the Manchester Police Department, Officer Sampaio,

and the Town of Manchester alleging unequal protection under the law because the

Manchester Police Department failed to investigate the 2019 stealing of his 1992

Chevrolet Camaro. [ECF No. 1-3]. On March 17, 2020, Defendants removed the

complaint to federal court on the basis of federal question jurisdiction. [ECF No. 1].

        Within the week, Mr. Richloff claimed that he had amended the state court

complaint to remove the federal question and moved for this Court to dismiss the

case for lack of jurisdiction and to remand it to state Court. [ECF No. 14].

Defendants objected to Plaintiff’s motion to remand on the basis that Plaintiff failed

to file an amended complaint in this matter in accordance with Rule 15(a) and also

failed to file an amended complaint in the underlying state court action. [ECF No.

20].
           Case 3:20-cv-00365-VLB Document 28 Filed 08/07/20 Page 2 of 4



      Instead, Defendants moved the Court to dismiss Mr. Richloff’s Complaint

under Federal Rule of Civil Procedure 12(b)(6) on the grounds that his claims are

legally insufficient as pleaded. Pursuant to his right to amend as a matter of course

after service of a Rule 12(b) motion, Mr. Richloff has filed an amended complaint.

[ECF Nos. 23, 26, 27]; see Fed. R. Civ. P. 15(a)(1)(B). In the Amended Complaint, Mr.

Richloff has deleted his federal constitutional claims and has added references to

state constitutional claims, although the facts alleged remain the same. [ECF No.

27]. Mr. Richloff has not otherwise filed a response to the motion to dismiss.

      For the reasons explained below, the Court grants Mr. Richloff’s motion to

remand and denies Defendants’ motion to dismiss as moot.

      I.       Legal Standard

      To survive a Rule 12(b)(6) motion to dismiss, the complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 697

(2009). A claim is facially plausible only “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged. Ashcroft, 556 U.S. at 678.

      “When a plaintiff amends its complaint while a motion to dismiss is

pending,… the “court then has a variety of ways in which it may deal with the

pending motion to dismiss, from denying the motion as moot to considering the

merits of the motion in light of the amended complaint.” Roller Bearing Co. of Am.

v. Am. Software, Inc., 570 F. Supp. 2d 376, 384 (D. Conn. 2008) (quoting In re
            Case 3:20-cv-00365-VLB Document 28 Filed 08/07/20 Page 3 of 4



Colonial Ltd. P'ship Litig., 854 F.Supp. 64, 79–80(D.Conn.1994)). Here, the Court

considers the motion in light of the Amended Complaint.

      II.       Analysis

      Federal district courts have supplemental jurisdiction over state-law claims

“that are so related to claims within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution.” 28

U.S.C. § 1367(a). But “[w]hen the single federal-law claim in the action [is]

eliminated at an early stage of the litigation, the District Court [has] a powerful

reason to choose not to continue to exercise jurisdiction.” Carnegie-Mellon Univ.

v. Cohill, 484 U.S. 343, 351 (1988). “In cases involving abandonment of federal-

law claims following removal, a district court has discretion to remand or not.”

Maguire v. A.C. & S., Inc., 73 F. Supp. 3d 323, 328–29 (S.D.N.Y. 2014) (citations

omitted); see also 28 U.S.C. § 1367(c).

      When deciding to remand, a court is to weigh “the values of judicial

economy, convenience, fairness, and comity,” and consider whether the party

seeking remand had engaged in forum manipulation. Carnegie–Mellon, 484 U.S. at

350. “In the usual case in which all federal-law claims are eliminated before trial,

the balance of factors ... will point toward declining to exercise jurisdiction over the

remaining state-law claims.” Id. at 350 n. 7. “Needless decisions of state law

should be avoided both as a matter of comity and to promote justice between the

parties, by procuring for them a surer-footed reading of applicable law.... [I]f the

federal law claims are dismissed before trial ... the state claims should be
          Case 3:20-cv-00365-VLB Document 28 Filed 08/07/20 Page 4 of 4



dismissed as well. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726, 86 S.

Ct. 1130, 1139, 16 L. Ed. 2d 218 (1966).


    Here, as Mr. Richloff has abandoned his federal claims, the factors of judicial

economy, convenience and comity all weigh in favor of remanding this case to the

Connecticut Superior Court, as the only questions remaining in this case are

Connecticut state constitutional issues. In their motion to dismiss, Defendants

agree that Mr. Richloff’s federal claims are not necessary to this action. See [ECF

No. 18].1 Therefore, the Court grants Mr. Richloff’s motion to remand, and denies

the other pending motions in this case as moot.

       III.   Conclusion and Orders


       The Court grants Mr. Richloff’s motion to remand. [ECF No. 14]. This case is

remanded to the Connecticut Superior Court, Judicial District of Hartford. In light

of this order, Defendants’ motion to dismiss [ECF No. 18] and Plaintiff’s motion to

proceed in forma pauperis [ECF No. 24] are denied as moot. The Clerk is directed

to close this case.

SO ORDERED.


                                       _________/s/_______________
                                       Hon. Vanessa L. Bryant
                                       United States District of Connecticut


Dated: August 7, 2020 at Hartford, Connecticut



1As an aside, Defendants’ choice to immediately move to dismiss the Complaint
makes the Court doubt the providence of removal.
